

116 HRES 723 IH: Encouraging all nations to end sexual violence against girls through in-country data-driven reforms as demonstrated by multiple African nations.
U.S. House of Representatives
2019-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 723IN THE HOUSE OF REPRESENTATIVESNovember 20, 2019Ms. Wild (for herself, Ms. Frankel, Ms. Norton, Mr. Sensenbrenner, Ms. Velázquez, Mr. Pappas, Mr. Payne, Ms. Lee of California, Ms. Brownley of California, Ms. Houlahan, Mr. Keating, Mrs. Watson Coleman, Mr. Ted Lieu of California, Ms. Wilson of Florida, Ms. Jackson Lee, Mr. Trone, Ms. Escobar, Mrs. Dingell, and Mr. Costa) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONEncouraging all nations to end sexual violence against girls through in-country data-driven reforms
			 as demonstrated by multiple African nations.
	
 Whereas the 2006 United Nations World Report on Violence Against Children galvanized many nations in their commitment to face the challenge of ending all violence, including sexual violence, against children in stating, No violence is justifiable, and all violence is preventable.;
 Whereas sexual violence against girls is a domestic and international plague that spares no culture, country, race, religion, or ethnicity;
 Whereas data from United Nations Children’s Fund indicate up to 50 percent of sexual assaults worldwide are committed against girls under 16 years of age;
 Whereas sexual violence against girls and the lifelong consequences impede their potential contributions to society and present a major obstacle for nations in the journey to self-reliance with political and economic stability;
 Whereas the African population is predicted to double by the year 2050, resulting in the increased potential of an estimated population of 2,500,000,000 with more than 50 percent of the population 18 years of age or younger;
 Whereas realizing the full potential of all Africans requires eliminating gender inequities in education;
 Whereas sexual violence against children and adolescents perpetuates intergenerational poverty through factors including increased school absenteeism, decreased years in school, and early childbearing;
 Whereas the economic growth of Africa is around 3 percent per year, and 4 of the top 10 countries with the fastest growing economies are on the African continent including Ethiopia, Ghana, Côte d'Ivoire, and Mozambique;
 Whereas Africa could realize a 2 percent to 2.5 percent growth in the annual per capita gross domestic product through a 1-year increase in the average education attained per child;
 Whereas sexual violence during childhood is associated with serious immediate and long-term health impacts including but not limited to higher rates of pregnancy, maternal mortality, suicide, depression, substance abuse, heart disease, obesity, and HIV/AIDS;
 Whereas girls ages 15 through 19 have the highest risk of experiencing sexual violence and currently account for 75 percent of new HIV infections in sub-Saharan Africa totaling 1,000 newly infected young women each day;
 Whereas complications of pregnancy and childbirth are the leading cause of death among girls 15 to 19 years of age in sub-Saharan Africa where 90 percent of adolescent pregnancies are associated with child marriage;
 Whereas female genital mutilation/cutting (referred to in this resolution as FGM/C), an invasive procedure with no medical necessity, represents a form of gender-based discrimination, is recognized internationally as a violation of the human rights of girls and women and can be recognized as sexual violence;
 Whereas over 200,000,000 women and girls living today endured the irreversible procedure FGM/C and according to the World Health Organization, over 3,900,000 additional girls are at risk of suffering FGM/C each year;
 Whereas FGM/C causes irreparable deformation, pain, bleeding, and increased risk of HIV infection, and can result in complications such as shock, fistulas, complications of childbirth, and death;
 Whereas sexual violence against children, as defined by the Centers for Disease Control and Prevention (referred to in this resolution as the CDC), includes all forms of sexual abuse and sexual exploitation of children. This encompasses a range of acts, including completed nonconsensual sex acts (such as rape), attempted nonconsensual sex acts, abusive sexual contact (such as unwanted touching), and noncontact sexual abuse (such as threatened sexual violence, exhibitionism, verbal sexual harassment, and use of explicit images);
 Whereas recognizing the need for data and evidence to guide actions to end violence against children, the CDC partnered with United Nations Children’s Fund (referred to in this resolution as UNICEF) Swaziland (now Eswatini) and the Government of Eswatini to develop and implement the scientifically sound surveillance tool, Violence Against Children and Youth Surveys (referred to in this resolution as VACS);
 Whereas VACS are nationally representative household surveys designed to define the magnitude, nature, and consequences of sexual, physical, and emotional violence among children and adolescents;
 Whereas the governments of 22 nations including 14 African nations (Botswana, Côte d'Ivoire, Eswatini, Kenya, Lesotho, Malawi, Mozambique, Namibia, Nigeria, Rwanda, Tanzania, Uganda, Zambia, and Zimbabwe) demonstrated leadership in addressing the pandemic of sexual violence against girls through the implementation of VACS with technical support from the CDC and coordination from multistakeholders including UNICEF, Together for Girls, and others;
 Whereas VACS data from over 30,000 respondents in Africa revealed— (1)over 25 percent of girls and 10 percent of boys experienced sexual violence before the age of 18 years;
 (2)for 1 in 4 girls, their first sexual intercourse experience was forced or coerced; (3)the most common perpetrators of sexual violence are people known to the victims;
 (4)only about half of the victims of childhood sexual violence tell anyone; (5)fewer than 10 percent of assaulted girls and 7 percent of assaulted boys sought care services and received them;
 (6)1 of 3 girls who experienced unwanted sex became pregnant before the age of 18 years; (7)two-thirds of boys who experience sexual violence report mental distress later in life; and
 (8)sexual violence against children and adolescents was associated with a 370-percent increase in the incidence of HIV infection, a 350-percent increase in the incidence of unwanted pregnancies, and a 200-percent increase in attempted suicide;
 Whereas country-specific surveillance data from VACS were analyzed by scientists at the CDC and presented to the government-led, public and private multistakeholder, in-country team to catalyze the formation of the individual nationwide action plans;
 Whereas the formation of data-driven action plans utilizes INSPIRE, a World Health Organization technical package of proven strategies to reduce violence, including—
 (1)implementation and enforcement of laws; (2)norms and values;
 (3)safe environments; (4)parent and caregiver support;
 (5)income and economic strengthening; (6)response and support services; and
 (7)education and life skills; Whereas INSPIRE guided action plans resulting in significant progress in strengthening protection for youth included—
 (1)in response to a 38-percent prevalence of childhood sexual violence among girls, the Government of Eswatini drafted the first law in their country making sexual abuse of minors illegal;
 (2)several countries used the data to improve services for victims by establishing advocacy centers where health, legal, and social services could be accessed;
 (3)countries such as Tanzania and Nigeria, where violence in schools was noted to be high, developed policies, codes, and protective guidelines for teachers and schools; and
 (4)reforms in Uganda, including expansion of the No Means No! program to 20,000 adolescent girls and implementation of the Coaching Boys into Men program, contributed to a significant decrease in the incidence of rape;
 Whereas the followup household surveillance, VACS, thus far completed in Kenya and Zimbabwe, revealed a significant decrease in sexual violence among children and adolescents after data-driven reforms were instituted;
 Whereas sexual violence, common in the United States and around the globe at times of peace, occurs with increased incidence in settings of conflict, migration, internal displacement, and institutionalization where it is known to be used to intimidate, subjugate, and instill fear;
 Whereas survivors in these adverse settings commonly experience collective abandonment and an entrenched impunity of their perpetrators; and
 Whereas the strong association between experiencing violence in childhood and later perpetrating violence highlights the importance of comprehensive interventions for both survivors and perpetrators: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the United States— (1)recognizes that sexual violence against girls remains a devastating global health, human rights, and economic problem that is both unjustifiable and preventable and impedes peace and security;
 (2)recognizes the leadership of African nations using data-driven, in-country, government-led, multisector reform to end sexual violence against girls;
 (3)encourages the commitment of all nations to address the United Nations Sustainable Development Goals including goal 16.2, End abuse, exploitation, trafficking and all forms of violence against and torture of children, goal 5, Achieve gender equality and empower all women and girls, and goal 5.3, Eliminate all harmful practices, such as child, early and forced marriage and female genital mutilations;
 (4)encourages all nations to put into place proven methods and tools such as VACS, a proven household surveillance tool, and INSPIRE, an evidence-based technical package of strategies, to generate and implement government-led, data-driven, comprehensive, multisector response plans to end sexual violence against girls;
 (5)encourages the establishment of multidisciplinary and integrated systems in every country to ensure that laws are put into place to protect girls and that these laws are enforced by a trained and supported criminal justice system;
 (6)encourages increased global and domestic efforts to eliminate FGM/C; (7)encourages funding for further research on the global magnitude, scope, consequences including health, social and economic burdens, and prevention of sexual violence among all children including more vulnerable populations such as children who are disabled, institutionalized, or homeless, children living as refugees, or internally displaced persons, and children living in areas of conflict;
 (8)encourages the establishment of safe, survivor-centered spaces, and advocacy centers for coordination of health, psychologic, and other services for survivors and their families;
 (9)encourages the adaptation and application of the VACS technique in humanitarian contexts to acquire relevant data for analysis to drive planning; and
 (10)encourages domestic use of the proven survey and technical tools VACS and INSPIRE to address sexual violence against girls in the United States.
			